Citation Nr: 0632913	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The claimant/appellant alleges qualifying service during 
WWII.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 2004 determination by the Manila VA 
Regional Office (RO).

In July 2006, the claimant/appellant presented testimony 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  


FINDING OF FACT

The appellant has not submitted any official documentation of 
service issued by a United States service department, and it 
is certified that he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of active military service for 
VA benefit purposes have not been met.  38 U.S.C.A. §§ 107, 
501 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
id. at 132 (VCAA not applicable to a claim for nonservice- 
connected pension when the claimant did not serve on active 
duty during a period of war).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.  If, however, 
the VCAA were relevant, the record contains a January 2004 
letter which provided information in order to advance any 
contention regarding the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also described that VA has a 
duty to assist the claimant in obtaining evidence, and which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf.

Regarding the duty to assist, VA sought verification from the 
service department in light of the fact that the claimant has 
not submitted any acceptable alternative evidence of 
recognized service.  There is no suggestion that any 
pertinent evidence (to include acceptable alternative 
evidence of recognized service) remains outstanding.  All 
notice and duty to assist requirements are substantially met.  
The claimant is not prejudiced by the Board's review of the 
matter on the merits at this point.  See Conway v. Principi, 
6 Vet. App. 226 (1994).

II.  Legal Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.41(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend veterans benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veteran status for purposes of VA 
benefits) be proven with either official documentation issued 
by a United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.41(a) (authorizing veteran status for Philippine veterans 
"from the date certified by the Armed Forces [of the United 
States]"); § 3.203(a) (requiring service department 
documentation of service where available); § 3.203(c) 
(requiring service department verification of service where 
documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Thus, if the United States service 
department declines to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not VA.  Soria v. Brown, supra, at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service as having been in the service of 
the Armed Forces of the United States.  Soria, supra.

With the above criteria in mind, the facts of this case will 
be briefly summarized.  In December 2003, the appellant filed 
a formal claim of entitlement to VA benefits on VA Form 21-
526 (Veteran's Application for Compensation or Pension).  In 
support of his claim, he submitted a copy of a report dated 
in February 2004 from the Headquarters of the Armed Forces of 
the Philippines purporting to demonstrate that the appellant 
served as a private with the Second Battalion of the First 
regiment LGAF during 1942.  

In March 2004, the National Personnel Records Center NPRC) 
certified that the appellant had no recognized guerrilla 
service, nor was he a member of the Commonwealth Army in the 
service of the Armed Forces of the United States.  

III. Analysis

Applying the pertinent legal criteria to the facts, the Board 
notes that the appellant maintains that he is entitled to VA 
benefits based upon alleged qualifying military service 
during World War II.  While he has submitted evidence in 
support of his claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of his submissions consists of a 
document from a United States service department.

As stated, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA benefits, 
because none of those documents was issued by a United States 
military service department.  Also, the March 2004 
certification from the NPRC indicating that the appellant had 
no qualifying service is binding on VA.  See generally 
Spencer v West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant had no 
qualifying service in the United States Armed Forces, that he 
is not a "veteran" for VA benefits purposes, and that he is, 
thus, not eligible for benefits under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  The appellant's 
proper remedy regarding service verification, if he believes 
the records in his file are inaccurate, is to make an 
application to the Board for Correction of Military Records.  
See Cahall v. Brown, 7 Vet. App. 232 (1994).

ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


